EXHIBIT 10.2

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Termination Agreement”) is entered into as of
this 17th day of May, 2016 (the “Effective Date”), by and among Intellisense
Solutions Inc., a Nevada corporation (“Pubco”), Intellisense (Israel) Ltd., a
company incorporated in the State of Israel and a wholly-owned subsidiary of
Pubco (“Merger Sub”), and Dotz Nano Ltd., a company incorporated in the State of
Israel (“Priveco”, and together with Pubco and Merger Sub, the “Parties”).

 

Recitals:

 

WHEREAS, the Parties entered into that certain Merger Agreement dated as of
December 11, 2015 (the “Merger Agreement”), pursuant to which, among others
things, Merger Sub will merge with and into Priveco and each issued and
outstanding share of Priveco will be exchanged for shares of common stock of
Pubco and warrants to purchase shares of common stock of Pubco, all pursuant to
the terms and conditions set forth therein; and

 

WHEREAS, the Parties now wish to terminate the Merger Agreement pursuant to the
terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

1. Termination of Merger Agreement. Subject to the terms and conditions set
forth below, immediately upon the execution of this Termination Agreement the
Merger Agreement shall be deemed to be terminated, cancelled, annulled and of no
further force and effect.

 

2. Waiver and Release. As a material inducement to the Parties to enter into
this Termination Agreement, except as set forth below each of the Parties hereby
waives, releases and discharges the other Parties from any and all duties,
obligations, liabilities and claims outstanding as of the Effective Date,
including but not limited to any duties, obligations, liabilities and claims
arising out of or related to the Merger Agreement or the transactions
contemplated thereby.

 

3. Consideration. Subject to the terms and condition set forth herein, as
consideration for the execution of this Termination Agreement, Priveco shall pay
to Pubco in immediately available funds the sum of $50,000, which shall be paid
(a) $25,000 upon execution of this Termination Agreement and (b) $25,000 (the
“Second Payment”) on or prior to July 1, 2016 (the “Second Payment Date”). Any
payment which is late will accrue interest at a rate of two point five (2.5%)
percent per month.

 

4. Transfer of Ownership of Merger Sub. Simultaneous with the execution of this
Termination Agreement, Pubco shall execute and deliver to Priveco a share
transfer deed transferring to Priveco ownership of all the shares of Merger Sub,
which was formed and incorporated by the Parties solely for the purpose of the
transactions contemplated by the Merger Agreement and which has no assets or
operations.

 

  1

   



 

5. General.

 

(a) Governing Law. This Termination Agreement shall be governed by and
interpreted and construed in accordance with the laws of the State of Arizona
without regard to applicable choice of law provisions thereof. The parties
hereto agree that any action, suit or proceeding arising out of or relating to
this Termination Agreement or the transactions contemplated hereby may be
brought in a suitable court in Phoenix, Arizona, and each Party hereto
irrevocably submits to the exclusive jurisdiction of such courts.

 

(b) Assignment; Binding Effect. This Termination Agreement may not be assigned
(except by operation of law) by any party without the consent of the other
Parties. This Termination Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns.

 

(c) Entire Agreement; Amendment. This Termination Agreement sets forth the
entire agreement between the Parties with respect to the subject matter hereof,
and supersedes all prior oral and written communications, agreements and
understandings of the Parties with respect to the subject matter hereof. This
Termination Agreement may be amended or modified only through a subsequent
written instrument signed by a representative of each of the Parties.

 

(d) Severability. In the event that a court of competent jurisdiction finds any
provision of this Termination Agreement to be illegal, invalid or unenforceable,
it is the intention of the Parties that such court shall modify such provision
as necessary so that it shall be legal, valid and enforceable. The illegality,
invalidity or unenforceability of any provision of this Termination Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Termination Agreement.

 

(e) Further Assurances. Each of the parties hereto will cooperate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence and confirm the provisions and intended purposes of this Agreement.

 

(f) Benefits. This Termination Agreement is and will only be construed as for
the benefit of or enforceable by the Parties.

 

(g) Counterparts. This Termination Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument. To the extent this
Termination Agreement is signed and delivered by means of email, a facsimile
machine or other means of electronic transmission, it shall be treated in all
manner and respects and for all purposes as an original signature, agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

 

[Signature page follows]

 

  2

   



 

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date first written above.

 

 



  Intellisense Solutions Inc.           By: /s/ Neil Reithinger

 

Name:

Neil Reithinger     Title: President  

 

 

 

 

 

Intellisense (Israel) Ltd.

 

 

 

 

 

 

By:

/s/ Moti Gross

 

 

Name:

Moti Gross

 

 

Title:

Director

 

 

 

 

 

  Dotz Nano Ltd.  

 

 

 

 

 

By:

/s/ Moti Gross

 

 

Name:

Moti Gross

 

 

Title:

Chief Executive Officer

 



 

 



3



 